DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 8-11, 17-19, 23-25 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 19, Cheng (EP 2 787 674) teaches a method for transmitting control information, the method comprising: 
determining, by a network device, a cyclic shift value for receiving uplink control information (UCI) from a terminal device according to a configuration of an uplink control channel sequence, 
wherein the cyclic shift value is one of at least two cyclic shift values determined by modulo operation according to configuration of the uplink control channel sequence, and wherein the configuration of the uplink control channel sequence comprises at least one of a hopping parameter, an initial cyclic shift value, a cyclic shift difference value, or a quantity of cyclic shift values ( [0047 - 0054] teach determining a cyclic shift value according to a configuration of a UCI sequence, wherein the cyclic shift value is one of at least two cyclic shift values of the UCI sequence, first cyclic shift corresponding to the sequence index or second cyclic shift corresponding to the sequence index, wherein the configuration of the uplink control channel sequence comprises at least a cyclic shift difference value, distance between two cyclic shift calculation factors. [Par. 85] teaches an equation wherein the cyclic shift values are determined by a modulo operation) ;  and
 receiving the uplink control information (UCI) from a terminal device according to the determined cyclic shift value ( [0047-0054] teach receiving UCI from a terminal device according to the determined cyclic shift value, “…[0051] Receive the UCI transmitted by the UE on the PUCCH according…the cyclic shift…”, also see [Fig. 3, Ref 305], “Receive the UCI transmitted by the UE”).
Cheng differs from claim 1, in that Cheng is silent on 
    PNG
    media_image1.png
    224
    823
    media_image1.png
    Greyscale

While other prior art of record teach features pertaining to calculating cyclic shift values, said prior art fails to remedy the deficiencies of Cheng with respect to claim 1.  
 	LG (“Design of Short PUCCH for UCI of up to 2 bits for NR” cited in June 10, 2022 IDS)  teaches a formula for calculating cyclic shift values in Section 5.5.1.3. However, the formula relied upon that section to generate the cyclic shift values differs from the formula recited in claim 1.
 	Nokia Siemens Networks (“CS hopping for DM RS” cited in 12/28/2020 IDS) teaches a formula for calculating cyclic shift values in [Section 4, Signaling of CS information]. However, the formula 

    PNG
    media_image2.png
    61
    643
    media_image2.png
    Greyscale

differs from the formula recited in claim 1.
Thus claim 1 is regarded as being allowable in view of the prior art of record. Claim 19 recites substantially the same features as claim 1, and is regarded as allowable for the same reasons provided in regards to claim 1. 

In regards to claim(s) 10 and 25, Cheng teaches a method for transmitting control information by a terminal device, the method comprising: 
determining, by the terminal device, a configuration of an uplink control channel sequence, wherein the configuration of the uplink control channel sequence comprises at least one of a hopping parameter, an initial cyclic shift value, a cyclic shift difference value, or a quantity of cyclic shift determining at least two cyclic shift values of the uplink control channel sequence according to the configuration of the uplink control channel sequence values ( [0047 - 0054] teach determining a cyclic shift value according to a configuration of a UCI sequence, wherein the cyclic shift value is one of at least two cyclic shift values of the UCI sequence, first cyclic shift corresponding to the sequence index or second cyclic shift corresponding to the sequence index, wherein the configuration of the uplink control channel sequence comprises at least a cyclic shift difference value, distance between two cyclic shift calculation factors. ); 
determining, by the terminal device, a cyclic shift value for sending uplink control information (UCI) to a network device according to a configuration of the uplink control channel sequence, wherein the cyclic shift value is one of at least two cyclic values determined by modulo operation according to the configuration of the uplink control channel sequence ( [Par. 85] teaches an equation wherein the cyclic shift values are determined by a modulo operation).
sending the uplink control information (UCI) to the network device by using the cyclic shift value( [0047-0054] teach receiving UCI from a terminal device according to the determined cyclic shift value, “…[0051] Receive the UCI transmitted by the UE on the PUCCH according…the cyclic shift…”, also see [Fig. 3, Ref 305], “Receive the UCI transmitted by the UE”).
Cheng differs from claim 10, in that Cheng is silent on 

    PNG
    media_image1.png
    224
    823
    media_image1.png
    Greyscale


While other prior art of record teach features pertaining to calculating cyclic shift values, said prior art fails to remedy the deficiencies of Cheng with respect to claim 10.  
 	LG (“Design of Short PUCCH for UCI of up to 2 bits for NR” cited in June 10, 2022 IDS)  teaches a formula for calculating cyclic shift values in Section 5.5.1.3. However, the formula relied upon that section to generate the cyclic shift values differs from the formula relied upon in claim 10.
 	Nokia Siemens Networks (“CS hopping for DM RS” cited in 12/28/2020 IDS) teaches a formula for calculating cyclic shift values in [Section 4, Signaling of CS information]. However the formula 

    PNG
    media_image2.png
    61
    643
    media_image2.png
    Greyscale

differs from the formula recited in claim 10.
Thus claim 10 is regarded as being allowable in view of the prior art of record. Claim 25 recites substantially the same features as claim 10, and is regarded as allowable for the same reasons provided in regards to claim 10. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476